UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-07395 AVATAR HOLDINGS INC. (Exact name of registrant as specified in its charter) Delaware 23-1739078 (State or other Jurisdiction of Incorporation or Organization) (I.R.S.Employer Identification No.) 201 Alhambra Circle, Coral Gables, Florida (Address of Principal Executive Offices) (Zip Code) (305) 442-7000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer: o Accelerated filer: þ Non-accelerated filer: o Smaller reporting company: o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R 12,900,626 shares of Avatar's common stock ($1.00 par value) were outstanding as of April 30, 2011. 1 AVATAR HOLDINGS INC. AND SUBSIDIARIES INDEX PAGE PART I.Financial Information Item 1.Financial Statements (Unaudited): Consolidated Balance Sheets March 31, 2011 and December 31, 2010 3 Consolidated Statements of Operations Three months ended March 31, 2011 and 2010 4 Consolidated Statements of Cash Flows Three months ended March 31, 2011 and 2010 5 Notes to Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3.Quantitative and Qualitative Disclosure About Market Risk 37 Item 4.Controls and Procedures 37 PART II.Other Information Item 6.Exhibits 39 2 Index PARTIFINANCIALINFORMATION ITEM 1.FINANCIALSTATEMENTS AVATAR HOLDINGS INC. AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) (Dollars in thousands) March 31, December 31, Assets Cash and cash equivalents $ $ Restricted cash Receivables, net Income tax receivable Land and other inventories Property and equipment, net Poinciana Parkway Investment in and notes receivable from unconsolidated entities Prepaid expenses and other assets Goodwill Total Assets $ $ Liabilities and Stockholders' Equity Liabilities Accounts payable $ $ Accrued and other liabilities Customer deposits and deferred revenues Earn-out liability Estimated development liability for sold land Notes, mortgage notes and other debt: Corporate Real estate Total Liabilities Commitments and Contingencies Stockholders' Equity Common Stock, par value $1 per share Authorized:50,000,000 shares Issued:15,562,732 shares at March 31, 2011and December 31, 2010 Additional paid-in capital Retained earnings Treasury stock:at cost, 2,662,106 shares at March 31, 2011and December 31, 2010 ) ) Total Avatar stockholders’ equity Non-controlling interest Total Equity Total Liabilities and Stockholders' Equity $ $ See notes to consolidated financial statements. 3 Index AVATAR HOLDINGS INC. AND SUBSIDIARIES Consolidated Statements of Operations For the three months ended March 31, 2011 and 2010 (Unaudited) (Dollars in thousands except per-share amounts) Three Months Revenues Real estate revenues $ $ Interest income Other 59 Total revenues Expenses Real estate expenses Impairment charges General and administrative expenses Loss on repurchase of 4.50% Notes - Interest expense Total expenses Equity losses from unconsolidated entities ) ) Loss before income taxes ) ) Income tax benefit - - Net loss (including net loss attributable to non-controlling interests) ) ) Less: Net loss attributable to non-controlling interests ) ) Net loss attributable to Avatar $ ) $ ) Basic and Diluted Loss Per Share $ ) $ ) See notes to consolidated financial statements. 4 Index AVATAR HOLDINGS INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) For the three months ended March 31, 2011 and 2010 (Dollars in Thousands) OPERATING ACTIVITIES Net loss (including net loss attributable to non-controlling interests) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of stock-based compensation Impairment of land and other inventories Distribution (return) of earnings fromunconsolidated entities 51 ) Equity losses from unconsolidated entities 90 Changes in operating assets and liabilities: Restricted cash ) Receivables, net ) Land and other inventories ) Prepaid expenses and other assets Accounts payable and accrued and other liabilities ) Earn-out liability (9 ) - Customer deposits and deferred revenues NET CASH USED IN OPERATING ACTIVITIES ) ) INVESTING ACTIVITIES Investment in property and equipment (2 ) ) Return from (investment in) Poinciana Parkway - 30 NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES (2 ) 10 FINANCING ACTIVITIES Proceeds from issue of 7.50% Convertible Notes - Principal payments of real estate borrowings ) ) Repurchase 4.50% Convertible Notes ) - Debt issue costs ) - NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) Cash and cash equivalents at beginning of period CASH AND CASH EQUIVALENTS AT END OFPERIOD $ $ See notes to consolidated financial statements. 5 Index AVATAR HOLDINGS INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) March 31, 2011 (Dollars in thousands except share and per share data) Basis of Financial Statement Presentation and Summary of Significant Accounting Policies The accompanying consolidated financial statements include the accounts of Avatar Holdings Inc. and all subsidiaries, partnerships and other entities in which Avatar Holdings Inc. (“Avatar”, “we”, “us” or “our”) has a controlling interest. Our investments in unconsolidated entities in which we have less than a controlling interest are accounted for using the equity method.All significant intercompany accounts and transactions have been eliminated in consolidation. The consolidated balance sheets as of March 31, 2011 and December 31, 2010, and the related consolidated statements of operations for the three months ended March 31, 2011 and 2010 and the consolidated statements of cash flows for the three months ended March 31, 2011 and 2010 have been prepared in accordance with United States generally accepted accounting principles for interim financial information, the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by United States generally accepted accounting principles for complete financial statement presentation. In the opinion of management, all adjustments necessary for a fair presentation of such financial statements have been included. Such adjustments consisted only of normal recurring items. Interim results are not necessarily indicative of results for a full year. The preparation of our consolidated financial statements in conformity with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Due to Avatar’s normal operating cycle being in excess of one year, we present unclassified balance sheets. The consolidated balance sheet as of December 31, 2010 was derived from audited consolidated financial statements included in our 2010 Annual Report on Form 10-K but does not include all disclosures required by United States generally accepted accounting principles. These consolidated financial statements should be read in conjunction with our December 31, 2010 audited consolidated financial statements included in our 2010 Annual Report on Form 10-K and the notes to the consolidated financial statements included therein. Reclassifications Certain 2010 financial statement items have been reclassified to conform to the 2011 presentation. Cash and Cash Equivalents We consider all highly liquid investments purchased with an initial maturity of three months or less to be cash equivalents. We also consider closing proceeds from our house closings held by our title insurance agency as cash equivalents which were $0 and $725 as of March 31, 2011 and December 31, 2010, respectively. As of March 31, 2011, our cash and cash equivalents were invested primarily in money market accounts that invest in U.S. government securities. Due to the short maturity period of the cash equivalents, the carrying amount of these instruments approximates their fair values. Restricted cash includes deposits of $8,245 and $8,422 as of March 31, 2011 and December 31, 2010, respectively. The balance as of March 31, 2011 is comprised primarily of $7,663 on deposit with Wells Fargo, N.A. to collateralize letters of credit outstanding and $582 of housing deposits from customers that will become available when the housing contracts close. We held escrow funds of $730 and $100 as of March 31, 2011 and December 31, 2010, respectively, which are not considered assets of ours and, therefore, are excluded from restricted cash in the accompanying consolidated balance sheets. 6 Index Notes to Consolidated Financial Statements (dollars in thousands except share and per share data) (Unaudited) – continued Income Tax Receivable Income tax receivable consists of tax refunds we expect to receive within one year. As of March 31, 2011 and December 31, 2010, we had $1,766 of income tax receivables. Land and Other Inventories Land and Other Inventories are stated at cost unless the asset is determined to be impaired, in which case the asset would be written down to its fair value.Land and Other Inventories include expenditures for land acquisition, construction, land development and direct and allocated costs. Land and Other Inventories owned and constructed by us also include interest cost capitalized until development and construction are substantially completed. Land and development costs, construction and direct and allocated costs are assigned to components of Land and Other Inventories based on specific identification or other allocation methods based upon United States generally accepted accounting principles. In accordance with ASC 360-10, Property, Plant and Equipment (“ASC 360-10”)we review our Land and Other Inventories for indicators of impairment. For assets held and used, if indicators are present, we perform an impairment test in which the asset is reviewed for impairment by comparing the estimated future undiscounted cash flows to be generated by the asset to its carrying value. If such cash flows are less than the asset’s carrying value, the carrying value is written down to its estimated fair value.Generally, fair value is determined by discounting the estimated cash flows at a rate commensurate with the inherent risks associated with the asset and related estimated cash flow streams. Assumptions and estimates used in the determination of the estimated future cash flows are based on expectations of future operations and economic conditions and certain factors described below. Changes to these assumptions could significantly affect the estimates of future cash flows which could affect the potential for future impairments. Due to the uncertainties of the estimation process, actual results could differ significantly from such estimates. For assets held for sale (such as completed speculative housing inventory), we perform an impairment test in which the asset is reviewed for impairment by comparing the fair value (estimated sales price) less cost to sell the asset to its carrying value. If such fair value less cost to sell is less than the asset’s carrying value, the carrying value is written down to its estimated fair value less cost to sell. We evaluate our Land and Other Inventories for impairment on a quarterly basis. During the three months ended March 31, 2011 and 2010, our impairment assessment resulted in impairment charges of $297 and $168 which related to homes completed or under construction. Our evaluation of land developed and/or held for future development or sale did not result in impairment charges as of March 31, 2011. As of March 31, 2011, other than the Land and Other Inventories that we determined to be impaired and accordingly wrote down to their carrying value, we had no long-lived assets that had undiscounted cash flows within 25% of their carrying values. 7 Index Notes to Consolidated Financial Statements (dollars in thousands except share and per share data) (Unaudited) – continued Land and Other Inventories – continued Land and Other Inventories that are subject to a review for indicators of impairment include our: (i) housing communities (active adult and primary residential, including scattered lots) and (ii) land developed and/or held for future development or sale. A discussion of the factors that impact our impairment assessment for these categories follows: Housing communities: Activities include the development of active adult and primary residential communities and the operation of amenities. The operating results and losses generated from active adult and primary residential communities during the three months ended March 31, 2011 and 2010 include operating expenses relating to the operation of the amenities in our communities as well as divisional overhead allocated among several communities. Our active adult and primary residential communities are generally large master-planned communities in Florida and in Arizona. Several of these communities are long term projects on land we have owned for many years. In reviewing each of our communities, we determine if potential impairment indicators exist by reviewing actual contribution margins on homes closed in recent months, projected contribution margins on homes in backlog, projected contribution margins on speculative homes, average selling prices, sales activities and local market conditions. If indicators are present, the asset is reviewed for impairment.In determining estimated future cash flows for purposes of the impairment test, the estimated future cash flows are significantly impacted by specific community factors such as: (i) sales absorption rates; (ii) estimated sales prices and sales incentives; and (iii) estimated cost of home construction, estimated land development costs, interest costs, indirect construction and overhead costs, and selling and marketing costs. In addition, our estimated future cash flows are also impacted by general economic and local market conditions, competition from other homebuilders, foreclosures and depressed home sales in the areas in which we build and sell homes, product desirability in our local markets and the buyers’ ability to obtain mortgage financing. Except for those primary residential communities recently acquired in the JEN Transaction, build-out of our active adult and primary residential communities generally exceeds five years. Our current assumptions are based on current activity and recent trends at our active adult and primary residential communities.There are a significant number of assumptions with respect to each analysis. Many of these assumptions extend over a significant number of years.The substantial number of variables to these assumptions could significantly affect the potential for future impairments. Declines in contribution margins below those realized from our current sales prices and estimations could result in future impairment losses in one or more of our housing communities. Land developed and/or held for future development or sale: Our land developed and/or held for future development or sale represents land holdings for the potential development of future active adult and/or primary residential communities. For land developed and/or held for future development or sale, indicators of potential impairment include changes in use, changes in local market conditions, declines in the selling prices of similar assets and increases in costs. If indicators are present, the asset is reviewed for impairment. In determining estimated future cash flows for purposes of the impairment test, the estimated future cash flows are significantly impacted by specific community factors such as: (i) sales absorption rates; (ii) estimated sales prices and sales incentives; and (iii) estimated costs of home construction, estimated land and land development costs, interest costs, indirect construction and overhead costs, and selling and marketing costs. In addition, our estimated future cash flows are also impacted by general economic and local market conditions, competition from other homebuilders, foreclosures and depressed home sales in the areas where we own land for future development, product desirability in our local markets and the buyers’ ability to obtain mortgage financing. Factors that we consider in determining the appropriateness of moving forward with land development or whether to write-off the related amounts capitalized include: our current inventory levels, local market economic conditions, availability of adequate resources and the estimated future net cash flows to be generated from the project. Except for those primary residential communities recently acquired in the JEN Transaction, build-out of our active adult and primary residential communities generally exceeds five years. There are a significant number of assumptions with respect to each analysis. Many of these assumptions extend over a significant number of years. The substantial number of variables to these assumptions could significantly affect the potential for future impairments. Declines in market values below those realized from our current sales prices and estimations could result in future impairment. 8 Index Notes to Consolidated Financial Statements (dollars in thousands except share and per share data) (Unaudited) – continued Land and Other Inventories – continued Land and Other Inventories consist of the following: March 31, December 31, Land developed and in process of development $ $ Land held for future development or sale Homes completed or under construction Other $ $ See “Financial Information Relating to Reportable Segments” below. Property and Equipment Property and Equipment are stated at cost and depreciation is computed by the straight-line method over the following estimated useful lives of the assets: land improvements 10 to 25 years; buildings and improvements 8 to 39 years; and machinery, equipment and fixtures 3 to 7 years. Maintenance and operating expenses of equipment utilized in the development of land are capitalized as land inventory cost.Repairs and maintenance are expensed as incurred. Property and Equipment includes the cost of amenities owned by us. The cost of amenities includes expenditures for land acquisition, construction, land development and direct and allocated costs. Property and Equipment owned and constructed by us also includes interest cost incurred during development and construction. Each reporting period, we review our Property and Equipment for indicators of impairment in accordance with ASC 360-10. For our amenities, which are located within our housing communities, indicators of potential impairment are similar to those of our housing communities (described above) as these factors may impact our ability to generate revenues at our amenities or cause construction costs to increase. In addition, we factor in the collectability and potential delinquency of the fees due for our amenities.For the three months ended March 31, 2011, no impairments existed for Property and Equipment. Poinciana Parkway In December 2006, we entered into agreements with Osceola County, Florida and Polk County, Florida for us to develop and construct at our cost a 9.66 mile four-lane road (including a 4.15 mile private toll section) in Osceola and Polk Counties to be known as the Poinciana Parkway (the “Parkway”). Such agreements have been amended so that we are required to obtain financing and commence construction of the Parkway by February 14, 2012 and complete such construction by May 7, 2014, subject to extension for forcemajeure. We have acquired all of the rights of way necessary to construct the Parkway. We also have all material permits for construction of the Parkway and such permits do not expire until February 14, 2018. If funding and commencement of construction of the Parkway is not achieved by February 14, 2012, the Counties have no right to obtain damages or seek specific performance against Avatar; however, (i) a portion of Avatar’s land in Osceola County will become subject to Osceola traffic concurrency requirements applicable generally to other home builders in the County and (ii) Avatar will be required to contribute approximately $1,900 towards the construction cost of certain traffic improvements in Osceola County that we otherwise might have been obligated to build or fund if we had not agreed to construct the Poinciana Parkway. 9 Index Notes to Consolidated Financial Statements (dollars in thousands except share and per share data) (Unaudited) – continued Poinciana Parkway - continued Osceola County and Avatar are still attempting to locate governmental funds for development of the Poinciana Parkway. We cannot predict whether any governmental funds will be available. If we are unable to obtain non-recourse financing or governmental funds for the Poinciana Parkway by the end of the second quarter of 2011, we intend to seek extensions of the deadlines in our agreements with Polk and Osceola Counties. For the Poinciana Parkway, indicators of impairment are general economic conditions, rate of population growth and estimated change in traffic levels. If indicators are present, we perform an impairment test in which the asset is reviewed for impairment by comparing the estimated future undiscounted cash flows to be generated by the asset to its carrying value. If such cash flows are less than the asset’s carrying value, the carrying value is written down to its estimated fair value. In determining estimated future cash flows for purposes of the impairment test, we incorporate current market assumptions based on general economic conditions such as anticipated estimated revenues and estimated costs. These assumptions can significantly affect our estimates of future cash flows. Our estimate of the right-of-way acquisition, development and construction costs for the Poinciana Parkway approximates $175,000 to $200,000. However, no assurance of the ultimate costs can be given at this stage. As of March 31, 2011, approximately $47,466 has been expended. During fiscal years 2009 and 2008, we recorded impairment charges of $8,108 and $30,228, respectively, associated with the Poinciana Parkway. We review the recoverability of the carrying value of the Poinciana Parkway on a quarterly basis in accordance with authoritative accounting guidance. Based on our review as of March 31, 2011, we determined the estimated future undiscounted cash flows of the Poinciana Parkway were greater than its carrying value, therefore no impairment losses were recorded during the three months ended March 31, 2011. Non-capitalizable expenditures of $20 and $208 related to the Poinciana Parkway were expensed during the three months ended March 31, 2011 and 2010, respectively. At March 31, 2011, the carrying value of the Poinciana Parkway is $8,452. 10 Index Notes to Consolidated Financial Statements (dollars in thousands except share and per share data) (Unaudited) – continued Notes, Mortgage Notes and Other Debt 4.50% Convertible Senior Notes On March 30, 2004, we issued $120,000 aggregate principal amount of 4.50% Convertible Senior Notes due 2024 (the 4.50% Notes) in a private offering. Interest is payable semiannually on April 1 and October 1. The 4.50% Notes are senior, unsecured obligations and rank equal in right of payment to all of our existing and future unsecured and senior indebtedness. However, the 4.50% Notes are effectively subordinated to all of our existing and future secured debt to the extent of the collateral securing such indebtedness, and to all existing and future liabilities of our subsidiaries. Each $1 in principal amount of the 4.50% Notes is convertible, at the option of the holder, at a conversion price of $52.63, or 19.0006 shares of our common stock, upon the satisfaction of one of the following conditions: a) during any calendar quarter (but only during such calendar quarter) commencing after June 30, 2004 if the closing sale price of our common stock for at least 20 trading days in a period of 30 consecutive trading days ending on the last trading day of the preceding calendar quarter is more than 120% of the conversion price per share of common stock on such last day; or b) during the five business day period after any five-consecutive-trading-day period in which the trading price per $1 principal amount of the 4.50% Notes for each day of that period was less than 98% of the product of the closing sale price for our common stock for each day of that period and the number of shares of common stock issuable upon conversion of $1 principal amount of the 4.50% Notes, provided that if on the date of any such conversion that is on or after April 1, 2019, the closing sale price of Avatar’s common stock is greater than the conversion price, then holders will receive, in lieu of common stock based on the conversion price, cash or common stock or a combination thereof, at our option, with a value equal to the principal amount of the 4.50% Notes plus accrued and unpaid interest, as of the conversion date.During the first, second and third quarters of 2007, the 4.50% Notes were convertible; and $200 principal amount were converted into 3,800 shares of Avatar’s common stock. During 2007, Avatar repurchased $5,000 principal amount of the 4.50% Notes; during 2008, we repurchased $35,920 principal amount; during 2009, we repurchased $14,076 principal amount On February 4, 2011, we repurchased $17,765 principal amount of the 4.50% Notes for approximately $18,171 including accrued interest. Holders may require us to repurchase the 4.50% Notes for cash on April 1, 2011, April 1, 2014 and April 1, 2019; or in certain circumstances involving a designated event, as defined in the indenture for the 4.50% Notes, holders may require us to purchase all or a portion of their 4.50% Notes. We may, at our option, redeem for cash all or a portion of the 4.50% Notes at any time on or after April 5, 2011. In each case, we will pay a repurchase price equal to 100% of their principal amount, plus accrued and unpaid interest, if any. On April 1, 2011, holders of $41,637 principal amount of the 4.50% Notes exercised their right to require us to repurchase the 4.50% Notes. As of March 31, 2011, $47,039 principal amount of the 4.50% Notes remained outstanding. As of May 9, 2011, $5,402 remained outstanding. Financial Accounting Standards Board (“FASB”) ASC Subtopic 470-20, Debt with Conversion Options – Cash Conversion (“ASC 470-20”), requires the issuer of certain convertible debt instruments that may be settled in cash on conversion to separately account for the liability (debt) and equity (conversion option) components of the instrument in a manner that reflects the issuer’s nonconvertible debt borrowing rate. ASC 470-20 requires bifurcation of the instrument into a debt component that is initially recorded at fair value and an equity component. The difference between the fair value of the debt component and the initial proceeds from issuance of the instrument is recorded as a component of equity.The excess of the principal amount of the liability component over its carrying amount and the debt issuance costs are amortized to interest cost using the interest method over the expected life of a similar liability that does not have an associated equity component. ASC 470-20 applies to the 4.50% Notes, however bifurcation of the 7.50% Notes (described below) is not required since the instrument does not have a cash settlement option upon conversion. The discount on the liability component of the 4.50% Notes is amortized using the effective interest method based on an effective rate of 7.5%, which was the estimated market interest rate for similar debt without a conversion option on the issuance date. The discount is amortized from the issuance date in 2004 through April 1, 2011, the first date that holders of the 4.50% Notes can require us to repurchase the 4.50% Notes. We recognized $293 and $359 in non-cash interest charges related to the amortization of the discount during the three months ended March 31, 2011 and 2010, respectively. 11 Index Notes to Consolidated Financial Statements (dollars in thousands except share and per share data) (Unaudited) – continued Notes, Mortgage Notes and Other Debt - continued JEN Transaction Notes In conjunction with the JEN Transaction, we entered into two separate note payable agreements with JEN. Each note is for $6,000 bearing interest at 6% with maturity dates of October 25, 2011 and October 25, 2012. 7.50% Senior Convertible Notes On January 31, 2011, Avatar and Avatar Properties Inc. (“API”), entered into an Underwriting Agreement (the “Underwriting Agreement”) with Barclays Capital Inc. (the “Underwriter”). Pursuant to the Underwriting Agreement, Avatar agreed to issue and sell to the Underwriter, and the Underwriter agreed to purchase for sale in an underwritten public offering, $100,000 aggregate principal amount of 7.50% Senior Convertible Notes due 2016 (the “7.50% Notes”). The 7.50% Notes were sold to the Underwriter at 95.75% of the principal amount of the 7.50% Notes, and were sold to the public at a purchase price of 100% of the principal amount of the 7.50% Notes, plus accrued interest, if any, from February 4, 2011. The Underwriting Agreement includes customary representations, warranties, conditions to closing, and covenants. The Underwriting Agreement also provides for customary indemnification by each of Avatar, API and the Underwriter against certain liabilities. The 7.50% Notes are governed by a Base Indenture and Supplemental Indenture (in each case, as defined below), the principal terms of which are discussed below. The sale of the 7.50% Notes is registered pursuant to a Registration Statement on Form S-3 (No. 333-161498), filed by Avatar with the Securities and Exchange Commission on August 21, 2009 (the “Registration Statement”). Net proceeds to Avatar from the sale of the 7.50% Notes is approximately $95,350 after deducting the Underwriter’s discount of 4.25% and expenses estimated at approximately $400. Avatar intends to use the proceeds from the sale of the 7.50% Notes for general corporate purposes, including, without limitation, the repayment of debt, including Avatar’s 4.50% Convertible Senior Notes due 2024 (the “4.50% Notes”), which notes may be put to Avatar pursuant to the terms thereof on each of April 1, 2011, April 1, 2014, and April 1, 2019, or called by Avatar at any time on or after April 5, 2011, and potential new acquisitions of real estate and real estate-related assets. On February 4, 2011, we purchased $17,765 principal amount of the 4.50% Notes which was accounted for as an extinguishment of debt in accordance with ASC 470-20. As of April 1, 2011, holders of $41,637 principal amount exercised their rights to require us to repurchase. The 7.50% Notes are governed by a base indenture (the “Base Indenture”) and first supplemental indenture (the “Supplemental Indenture,” and together with the Base Indenture, the “Indenture”), both dated as of February 4, 2011, between Avatar and Wilmington Trust FSB, as trustee, and include the following terms: Interest: Interest on the 7.50% Notes is 7.50% per year, payable semi-annually in arrears in cash on February 15 and August 15 of each year, beginning on August 15, 2011. Conversion: Holders may convert the 7.50% Notes into shares of Avatar’s common stock at any time on or prior to the close of business on the business day immediately preceding the maturity date. The 7.50% Notes are convertible at an initial conversion rate of 33.3333 shares of common stock per $1 principal amount of the 7.50% Notes (equivalent to an initial conversion price of approximately $30.00 per share). The conversion rate, and thus the conversion price, may be adjusted under certain circumstances, including upon the occurrence of a “non-stock change of control” as such term is defined in the Indenture. Upon any conversion, subject to certain exceptions, holders will not receive any cash payment representing accrued and unpaid interest. 12 Index Notes to Consolidated Financial Statements (dollars in thousands except share and per share data) (Unaudited) – continued Notes, Mortgage Notes and Other Debt - continued Financial covenants: The Indenture includes the following financial covenants: · until February 15, 2014, Avatar will maintain, at all times, cash and cash equivalents of not less than $20,000; · until the second anniversary of the original issuance date of the 7.50% Notes, Avatar’s total consolidated indebtedness (as “indebtedness” is defined in the Indenture) may not exceed $150,000 at any time; · until the second anniversary of the original issuance date of the 7.50% Notes, Avatar’s total consolidated indebtedness (as “indebtedness” is defined in the Indenture) shall not exceed $50,000 at any time, excluding for purposes of this covenant: (a) the 7.50% Notes and (b) any indebtedness with a maturity date after February 15, 2014, which indebtedness does not provide the holder with a unilateral put right prior to February 15, 2014. Repurchase Right: Holders of the 7.50% Notes have the right to require Avatar to repurchase the Notes on February 15, 2014; or upon the occurrence of a breach of any of the financial covenants, a “fundamental change” (as defined in the Indenture), or an event of default (as described in the Indenture). Redemption Right: Avatar may, at any time on or after February 15, 2014, at its option, redeem for cash all or any portion of the outstanding 7.50% Notes, but only if the last reported sale price of Avatar’s common stock for 20 or more trading days in a period of 30 consecutive trading days ending on the trading day before the date Avatar provides the notice of redemption to holders exceeds 130% of the conversion price in effect on each such trading day and certain other conditions described in the Indenture are met. Real Estate As of March 31, 2011, we have approximately $264 outstanding from secured obligations related to the JEN Transaction. On October 25, 2010, we entered into an agreement with Mutual of Omaha Bank whereby Avatar became the Substitute Guarantor under a $3,000 construction loan facility made by Mutual of Omaha to Joseph Carl Homes, LLC (now known as Avatar Properties of Arizona, LLC) and JCH Group, LLC. This construction loan facility bears interest at prime plus 2% with a minimum floor of 6%. The maturity date of this facility is May 12, 2011 however we are currently discussing an extension with this lender. As of March 31, 2011, $204 was outstanding. As of March 31, 2011, the interest rate on this facility was 6%. In addition, we have notes payable of $60 to the seller of 4 lots secured by deeds of trust that are non-interest bearing with principal maturity due at the earlier of June 2011 or the closing of the lot by a third party. The following table represents interest incurred, interest capitalized, and interest expense for the three months ended March 31, 2011 and 2010: Interest incurred $ $ Interest capitalized ) ) Interest expense $ $ We made interest payments of $276 and $395 during the three months ended March 31, 2011 and 2010, respectively. 13 Index Notes to Consolidated Financial Statements (dollars in thousands except share and per share data) (Unaudited) – continued Warranty Costs Warranty reserves for houses are established to cover estimated costs for materials and labor with regard to warranty-type claims to be incurred subsequent to the closing of a house. Reserves are determined based on historical data and other relevant factors. We may have recourse against subcontractors for claims relating to workmanship and materials. Warranty reserves are included in Accrued and Other Liabilities in the consolidated balance sheets. During the three months ended March 31, 2011 and 2010 changes in the warranty reserve consisted of the following: Three Months Accrued warranty reserve, beginning of period $ $ Estimated warranty expense 74 83 Amounts charged against warranty reserve ) ) Accrued warranty reserve, end of period $ $ Loss Per Share We present loss per share in accordance with ASC 260, Earnings Per Share. Basic earnings (loss) per share is computed by dividing earnings available to common shareholders by the weighted average number of common shares outstanding for the period. Diluted earnings (loss) per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of Avatar. In accordance with ASC 260, the computation of diluted earnings (loss) per share for the three months ended March 31, 2011 and 2010 did not assume the effect of restricted stock units, employee stock options or the 4.50% Notes because the effects were antidilutive. The weighted average number of shares outstanding in calculating basic loss per share includes the issuance of 57,267 and 0 shares of our common stock for the three months ended March 31, 2011 and 2010, respectively. In accordance with ASC 260, nonvested shares are not included in basic earnings per share until the vesting requirements are met. The following table represents the net loss and weighted average shares outstanding for the calculation of basic and diluted loss per share for the three months ended March 31, 2011 and 2010: Three Months Numerator: Basic and diluted loss per share – net loss $ ) $ ) Denominator: Basic and diluted weighted average shares outstanding 14 Index Notes to Consolidated Financial Statements (dollars in thousands except share and per share data) (Unaudited) – continued Repurchase of Common Stock On October 13, 2008, our Board of Directors amended its June 2005 authorization to purchase the 4.50% Notes and/or common stock to allow expenditures up to $30,000, including the $9,864 previously authorized. On October 17, 2008, we repurchased $35,920 principal amount of the 4.50% Notes for approximately $28,112 including accrued interest. On December 12, 2008, our Board of Directors amended its June 2005 authorization to purchase the 4.50% Notes and/or common stock to allow expenditures up to $30,000, including the $1,888 remaining after the October 2008 activities. On March 30, 2009, we repurchased $7,500 principal amount of the 4.50% Notes for approximately $6,038 including accrued interest. On June 19, 2009, we repurchased $6,576 principal amount of the 4.50% Notes for approximately $5,658 including accrued interest. As of March 31, 2011, the remaining authorization is $18,304. Non-controlling Interest Avatar has consolidated certain LLCs, which qualify as variable interest entities (“VIEs”) because we determined that Avatar is the primary beneficiary. Therefore, the LLCs’ financial statements are consolidated in Avatar’s consolidated financial statements and the other partners’ equity in each of the LLCs is recorded as non-controlling interest as a component of consolidated stockholders’ equity.At March 31, 2011 and December 31, 2010, non-controlling interest was $317 and $444, respectively. The decrease in non-controlling interest of $127 is a result of the losses generated from these LLCs. Comprehensive Loss Net loss and comprehensive loss are the same for the three months ended March 31, 2011 and 2010. Share-Based Payments and Other Executive Compensation The Amended and Restated 1997 Incentive and Capital Accumulation Plan (2005 Restatement), as amended, (the “Incentive Plan”) provides for the grant of stock options, stock appreciation rights, stock awards, performanceawards, and stock units to officers, employees and directors of Avatar. The exercise prices of stock options may not be less than the stock exchange closing price of our common stock on the date of grant. Stock option awards under the Incentive Plan generally expire 10 years after the date of grant. As of March 31, 2011, an aggregate of 148,293 shares of our Common Stock, subject to certain adjustments, were reserved for issuance under the Incentive Plan, including an aggregate of 141,579 options, restricted stock units and stock units granted. There were 6,714 shares available for grant at March 31, 2011. Compensation expense related to the stock option and restricted stock unit awards during the three months ended March 31, 2011 and 2010 was $641 and $264, respectively, all of which relates to restricted stock and restricted stock units. No restricted stock units awards or stock options were granted during the three months ended March 31, 2011 and 2010. As of March 31, 2011, there was $6,018 of unrecognized compensation expense related to unvested restricted stock units. That expense is expected to be recognized over a weighted-average period of 2.4 years. 15 Index Notes to Consolidated Financial Statements (dollars in thousands except share and per share data) (Unaudited) – continued Income Taxes Income tax receivable as of March 31, 2011 and December 31, 2010 consists of $1,766 in income tax refunds. Income taxes have been provided using the liability method under ASC 740, Income Taxes (“ASC 740”).The liability method is used in accounting for income taxes where deferred income tax assets and liabilities are determined based on differences between financial reporting and tax basis of assets and liabilities and are measured using the enacted tax rates and laws that are expected to be in effect when the differences reverse. In accordance with ASC 740, Avatar evaluates its deferred tax assets quarterly to determine if valuation allowances are required. ASC 740 requires that companies assess whether valuation allowances should be established based on the consideration of all available evidence using a “more likely than not” standard. During 2008, we established a valuation allowance against our deferred tax assets. Our cumulative loss position over the evaluation period and the uncertain and volatile market conditions provided significant evidence supporting the need for a valuation allowance. During the three months ended March 31, 2011 we recognized an increase of $3,949 in the valuation allowance. As of March 31, 2011, our deferred tax asset valuation allowance was $26,471. In future periods, the allowance could be reduced based on sufficient evidence indicating that it is more likely than not that a portion of our deferred tax assets will be realized. On October 25, 2010, we received notification from the Internal Revenue Service that our federal income tax returns for tax years 2004, 2005, 2006 and 2009 are being examined. At this time it is not determinable as to the outcome of their examination as the IRS is in the preliminary stages of its review. In 2006, we closed on substantially all of the land sold under the threat of condemnation, and in 2007 we closed on the remainder. We believe these transactions entitled us to defer the payment of income taxes of $24,355 from the gain on these sales. During October 2009, we received from the Internal Revenue Service a final extension until December 31, 2010 to obtain replacement property to defer the entire payment of income taxes. As a result of the property acquisitions during 2009 and 2010 including the JEN Transaction, we believe the properties acquired will satisfy the required replacement property; however, we are uncertain as to the final determination. If it is determined that we have not acquired a sufficient amount of replacement property, we may be required to make an income tax payment plus interest on the portion determined not to have been replaced as of December 31, 2010. Fair Value Disclosures FASB ASC 820, Fair Value Measurements and Disclosures (“ASC 820”), provides guidance for using fair value to measure assets and liabilities, defines fair value, establishes a framework for measuring fair value under generally accepted accounting principles, expands disclosures about fair value measurements, and establishes a fair value hierarchy that requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. FASB ASC 820-10-65, Fair Value Measurements and Disclosures – Overall – Transition and Open Effective Date Information provides guidelines for making fair value measurements more consistent with the principles presented in ASC 820-10, Fair Value Measurements and Disclosures - Overall. This topic provides additional authoritative guidance in determining whether a market is active or inactive, and whether a transaction is distressed; is applicable to all assets and liabilities (i.e. financial and nonfinancial); and requires enhanced disclosures. 16 Index Notes to Consolidated Financial Statements (dollars in thousands except share and per share data) (Unaudited) – continued Fair Value Disclosures – continued The accounting standards require that assets and liabilities carried at fair value be classified and disclosed in one of the following three categories: Level 1: Fair value determined based on quoted market prices in active markets for identical assets and liabilities. Level 2: Fair value determined using significant observable inputs, such as quoted prices for similar assets or liabilities or quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the asset or liability, or inputs that are derived principally from or corroborated by observable market data, by correlation or other means. Level 3: Fair value determined using significant unobservable inputs, such as discounted cash flows, or similar techniques. The carrying value of cash and cash equivalents, receivables and accounts payable approximates the fair value due to their short-term maturities. The majority of our non-financial instruments, which include land and other inventories, Poinciana Parkway and property and equipment, are not required to be carried at fair value on a recurring basis. However, if certain triggering events occur such that a non-financial instrument is required to be evaluated for impairment, a resulting asset impairment would require that the non-financial instrument be recorded at the lower of historical cost or its fair value. Avatar’s assets measured at fair value as of March 31, 2011 and gains (losses) for the quarter ended March 31, 2011 on a nonrecurring basis are summarized below: Fair Value Fair Value at Gains/ Non-financial Assets/Liabilities Hierarchy March 31, 2011 (Losses) Homes completed or under construction Level 2 $ $ ) Earn-out liability related to the JEN Transaction Level 3 $ $
